ALD-252                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 16-1797
                                        ___________

                              IN RE: FRANK E. VOTH,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3-14-cv-07582)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 12, 2016
             Before: AMBRO, SHWARTZ, and NYGAARD, Circuit Judges

                               (Opinion filed: June 1, 2016)
                                       _________

                                         OPINION*
                                         _________

PER CURIAM

       Frank E. Voth filed a petition for a writ of mandamus seeking an order directing

the District Court to rule on his motion for leave to proceed in forma pauperis. The

District Court granted that motion on April 28, 2016. Thus, because Voth has received

all of the relief he requested, his petition is moot and we will dismiss it on that basis. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.